DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
1.	The terminal disclaimer filed on February 22nd, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,438,400 B2, US Patent 9,647,813 B2, US Patent 9,929,836 B2, US Patent 10,326,567 B2, and US Patent 10,523,381 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Allowable Subject Matter
2.	Claims 1-13 are allowed.

Reasons for allowance
3. 	The following is an examiner’s statement of reasons for allowance:
One of the closest prior art references, Chen et al. (U.S 2011/0076962 A1) discloses determining a first search space and a second search space of a first component carrier (i.e determining a first search space and a second search space, wherein the first search space and the second search space are located on the first component carrier in 

However, the closest prior art reference of record does not disclose or renders obvious at least the claimed features of:
“configuring a first search space of mapping candidates and a second search space of mapping candidates in a physical resource block set (PRB set) in a data region of a first component carrier, wherein the second search space is configured by shifting control channel elements (CCEs) of the mapping candidates of the first search space by 
a Carrier Indicator Field value (CIF value) of a second component carrier" as recited in claim 1.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ELLEN A. KIRILLOVA whose telephone number is
(571)272-2220. The examiner can normally be reached on MON-FRI 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you
have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN A KIRILLOVA/
Examiner, Art Unit 2464

/PAUL H MASUR/Primary Examiner, Art Unit 2464